DETAILED ACTION

Election/Restrictions
Newly amended claims 8, 9, 11, 14, 23, 24, 28 and 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously examined claims recite the sidewalls of the contact pad are coterminous with the sidewalls of the passivation material (claim 1) while the newly amended claim 8 and 29 recites the passivation layer extends beyond the sidewall of the contact pad.  This is an alternative embodiment that is separately patentable and therefore withdrawn.
Newly amended claims 15-17, 19, 20, and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Previously examined claims recite the second insulating layer contacts the top of the passivation layer (claim 1) while newly amended claim 15 recites the a top surface of
the insulating material is level with a top surface of the contact pad. This is an alternative embodiment that is separately patentable and therefore withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8, 9, 11, 14-17, 19, 20, 23-25, 28 and 29 

Response to Arguments
	Arguments regarding claims 8, 9, 11, 14-17, 19, 20, 23-25, 28 and 29 are mute because they are withdrawn as noted above.
	Arguments regarding claims 1, 5-7, 21, and 26 are addressed in the rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-7, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over, Hsu et al., US 5,814,893, in view of Rogalli et al., US 2014/0110838, and Lee et al., US 6,995,082.
Regarding claim 1, Hsu (figure 10) teaches a semiconductor device comprising:
a substrate 30;
a contact pad 391/392 disposed over the substrate 30;
a passivation material 393 disposed over the contact pad 392, wherein the passivation material 393 comprises a material adapted to prevent or reduce corrosion of 
a wire 822, connector, or contact coupled to the contact pad 391/392 through the passivation material 393, wherein the wire, connector, or contact has a first width in a first direction parallel to a major surface of the substrate;
a first insulating material 36 interposed between the contact pad 391/392 and the substrate 30, the first insulating material 36 comprising a dielectric material, wherein the sidewalls of the contact pad 391/392 are coterminous with the sidewalls of the passivation material 393 from a first surface in physical contact with the passivation material 393 to a second surface opposite the first surface and in physical contact with the dielectric material 36; and
a second insulating material 52 over the first insulating material 361, the contact pad 391/392, and the passivation material 393, the second insulating material 52 contacting a top surface of the first insulating material 36 and a top surface of the passivation material 393, the second insulating material 52 contacting a sidewall of the passivation material 393 and a sidewall of the contact pad 391/392.
Hsu fails to teach the passivation covers a top surface of the contact pad; and a wire 822, connector, or contact coupled to the contact pad 391/392 through the passivation material 393.

This matches the description of the invention found in paragraph 0038 of the current Specification.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the passivation layer completely covering the contact pad such that the wire is coupled to the contact pad through the passivation layer of Rogalli in the invention of Hsu because Rogalli teaches it protects against oxidation, corrosion, contamination, and dendrite prevention (paragraph 0026).

Hsu fails to teach the wire, connector, or contact extends through an opening in the second insulating material, the opening having a second width in the first direction equal to the first width.
Lee (figure 1B) teaches the wire 5/7, connector, or contact extends through an opening 3 in the second insulating material, the opening having a second width in the first direction equal to the first width.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the relative widths of Lee in the invention of Hsu and Rogalli because Lee teaches alternative equivalent embodiments wherein the width is the same as the opening in the second insulating material (figure 1b) and smaller than the opening in the second insulating material (figure 3E).  The substitution of one known equivalent 
As to claim 5, Hsu (figure 10) teaches the contact pad 391/392 has a third width, wherein the second width is less than the third width.
In re claim 6, Hsu (figure 3A) teaches a plurality of first contact pads 40 disposed over the substrate 36, wherein the plurality of first contact pads 40 comprises the contact pad 391/392, wherein the passivation material 393 is disposed over each of the first contact pads 391/392, and wherein a wire 822, a connector, or a contact is coupled to each of the first contact pads 40:391/392 through the passivation material 393.
Pertaining to claim 7, though Hsu, which teaches TiN, SiN or the like (column 3, 40-41), fails to teach the passivation material comprises Ta203, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ta203 in the invention of Hsu because Ta203 is a conventionally known and used material that would clearly and obviously meet the "or the like" recitation in Hsu. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 21, Rogalli (figure 6) teaches a first portion 644 of the top surface of the passivation material 318 is free from the second insulation material 322, and though 
Pertaining to claim 26, Rogalli (figure 6) when combined with Hsu teaches a molding material (322 of Rogalli) contacting sidewalls of the substrate (30 of Hsu), the first insulating material (36 of Hsu), and the second insulating material (52 of Hsu), a through via (opening where wire 124/216 attaches) extending through the molding material 322, wherein a height of the through via is equal to a height of the molding material 322.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach inventions relevant to the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        1/25/22